Order entered April 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00095-CV

                               CHELSEA L. DAVIS, Appellant

                                                V.

                              MCKOOL SMITH, P.C., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC13-14215

                                            ORDER
       Upon review of the record in the above captioned appeal, Cause No. 05-14-00095-CV,

and the appeal in Cause No. 05-13-01747-CV, Davis v. McKool Smith P.C., the Court concludes

that there is substantial overlap among the issues presented by the cases. Accordingly, on its

own motion the Court CONSOLIDATES Cause No. 05-14-00095-CV into Cause No. 05-13-

01747. The Court ORDERS that all future pleadings be filed in Cause No. 05-13-01747-CV.

Appellant shall file her brief on or before May 7, 2014.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE